Citation Nr: 1610469	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  12-11 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to March 1978.

The matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).

In December 2014, the Board reopened the Veteran's claim for service connection and remanded for further development.  In September 2015, the Board remanded the case to obtain an addendum opinion to a May 2015 VA examination report.  A November 2015 addendum opinion adequately addressed the Board's remand instructions.  The Board is satisfied there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has a disability of the lumbar spine that is directly related to active service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have been met. 38 U.S.C.A. §§ 1131, 1132, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014 & Supp. 2015); 38 C.F.R. § 3.303 (2015).  To establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases, such as arthritis , which develop to a compensable degree within one year after separation from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014 & Supp. 2015); 38 C.F.R. 3.307, 3.309(a) (2015). 

Medical evidence is required to demonstrate a relationship between a current disability and service if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A Veteran is presumed sound on entry into service except for conditions noted on examination at the time of entry into service, or shown by clear and unmistakable evidence to have pre-existed service.  38 U.S.C.A. § 1132 (West 2014 & Supp. 2015); 38 C.F.R. § 3.303(c) (2015).  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of a condition.  38 C.F.R. § 3.304(b) (2015).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the Veteran about the pre-service history of his condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1132 (West 2014 & Supp. 2015).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254 (1999) (clear and convincing burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an onerous evidentiary standard, requiring that the non-aggravation result be undebatable.  Cotant v. West, 17 Vet. App. 116 (2003).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2014 & Supp. 2015).

No spinal condition was noted on a November 1970 service entrance medical examination.  Therefore, the Veteran is presumed to have been in sound condition with regard to the spine upon entry to service.  38 U.S.C.A. § 1132 (West 2014 & Supp. 2015); 38 C.F.R. § 3.304(b) (2015).  As there is no clear and unmistakable evidence of a spine disorder pre-existing service, the presumption of soundness is not rebutted and the Board will consider the claim as one for service connection based on incurrence, rather than aggravation.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Veteran contends that a lumbar spine disability resulted from an injury sustained during active service as a result of lifting heavy equipment.  The Veteran's service medical records show treatment for low back pain in October 1971 due to a lifting injury.  In addition, the service medical records show continued treatment for chronic low back pain and strain.  Moreover, a May 1973 service medical record shows the Veteran's condition diagnosed as "minimal displacement of L5 on S1 with bilateral spondylosis."  

A review of the post-service medical evidence of record shows that the Veteran has been seen continually for complaints of chronic low back pain.  In addition, the Board notes that diagnoses of L5 on S1 level bilateral spondylosis are noted throughout the Veteran's post-service medical history including in July 1985, September 1988, January 1990, March 1996, August 2001, August 2002, April 2005, September 2007, November 2009 and June 2010.  There are also post-service records noting lumbar strain.

The record also includes two favorable medical opinions.  The first opinion is from Phelps Clinic dated in March 1984 and the Veteran's physician wrote that, although he could not date the Veteran's injury based solely on the Veteran's lay statements, "there is a possibility that he could have injured his back during the service and it could be a recurrent type that he is still plagued with."  In the second opinion from Family Group Health dated in February 1999, the Veteran's physician wrote that "[i]f [the Veteran's] injury did indeed occur while actively serving in the military, his chronic back pain should be classified as service-connected in my opinion." 

Despite the conclusory nature of the statements, the evidence in totality supports a finding that the current disability of the lumbar spine is related to service. The Veteran has consistently and credibly reported problems beginning in service, and there are medical opinions supporting those assertions.  Furthermore, he is currently diagnosed with the same disability that was first found in service, and he is presumed to have been sound upon entrance to service.

A September 2015 VA opinion found that a back disability was not likely aggravated by a service-connected knee disability, but noted that spondylolisthesis and spondylosis were diagnosed during service.  While the examiner attributed the back disability most likely to the aging process and obesity, the fact remains that the examiner opined that spondylosis, a chronic disability, was first diagnosed in service.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence supports service connection for a lumbar spine. disability  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is granted.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


